Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Welbon A. Delon and Barbara Ann De-lon appeal the tax court’s order sustaining the Commissioner’s proposed collection activity, and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Delon v. Comm’r of Internal Revenue, Tax Ct. No. 6525-10L (U.S. Tax Ct. Mar. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.